DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (KR 2001-0010568 A; provided with the IDS dated 4/23/2021; herein after KR-568; Machine English Translation).
KR-568 discloses a dry etching process to selectively etch a silicon-containing film using an etching gas composition comprising: sulfur-containing fluorocarbon gas such as C4F8S, C3F6S or C3F6S2 for selectively etching silicon oxide film with respect to silicon nitride film (see at least the abstract;  2nd paragraph at page 4 of the Machine translation); and aforesaid sulfur-containing fluorocarbon gas encompasses the claimed sulfur-containing compound because they overlaps the conditions expressed by the claimed general formula (1); and with is prima-facie obvious. MPEP 2144.05.
With regards to claim 3, KR-568 discloses that etching the interlayer insulation film (30) including oxide film material using a photoresist mask material (40) (page 5, the last paragraph to the second paragraph at page 6; and Figure 2).
With regards to claims 4,7 and 10, KR-568 discloses that the selective etching of the silicon -containing film is performed by generating plasma of the sulfur-containing gas as the normal etching reaction using plasma (see the 9th -10th paragraph at page 4, under the heading “Structure & Operation of the Invention”).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0148167).
Kim et al disclose a dry etching composition comprising a organosulfur compound (reads on the claimed sulfur-containing fluorocarbon compound) listed in the [0031] and specific example of such is C.sub.4F.sub.6S (2,2,3,4,5,5-hexafluorothiophene: CAS No. 380-40-5) [0032],[0049]-[0050]; and aforesaid sulfur-containing fluorocarbon gas encompasses the claimed sulfur-containing compound because they overlaps the conditions expressed by the claimed general formula (1); and with is prima-facie obvious. MPEP 2144.05.
With regards to claim 3, Kim et al disclose that selective etching is performed using a photoresist mask (photoresist) [0056],[0058].
With regards to claims 4,7 and 10, Kim et al disclose that the selective etching of the silicon-containing film, such as silicon nitride film is performed by generating plasma of the sulfur-containing gas [0056]-[0057].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al (US 2016/0307764) disclose an etching method to etch a stacked structure having silicon -containing layers [0011],[0021],[0136].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713